Exhibit 15
                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF VIRGINIA

                                  Alexandria Division




                                                               C.A. No. 1:18cv191-TSE-JFA




                          NORTHSTAR AVIATION, LLC et al.
                                                        Plaintiffs/Counterclaim Defendants,

                                           V.

                               ALDEN BURT ALBERTO,

                                  a/k/a Reno Alberto
                                                          Defendant/Counterclaim Plaintiff.



                       This is the deposition of Mr. Marwan Agha
                        taken in the above-entitled cause, before
                       Denise Turcot, No. 264848-2, official court
                     reporter for the Province of Quebec, on October
                     12, 2018, at the offices of Lapointe Rosenstein
                     Marchand Melanc;on LLP, at 1 Place Ville Marie,
                         Suite 1300, Room Jasmin, in the City of
                             Montreal, Province of Quebec.




FILE NO.: 1810121A


                              DENISETURCOT S.O./OCR
                         38-11, Place du Commerce, Suite 614
                              Montreal (Quebec) H3E 1TB
                                     514.362.8600
                               steno@deniseturcot.com
1:18cv191-TSE-JFA                                                                      MARWANAGHA
October 12, 2018                                                          Direct Examination by Mr. Sreit
                                                74                                                    76
1       A. Well, what he said is once the            1 employee at the salary - an annual salary of
2 performance bond comes, he wants to - he had an    2 $120,000 per month. Per year, sorry.
3 agreement with His Highness to split 50-50. I      3       Q. Okay. And were you responsible for
4 don't know what he meant by 50-50, is it 50 for    4 processing her salary payments?
5 Northstar and 50 for His Highness, or 50 for       5       A. Yes.
6 Alberto and 50 for His Highness, I don't know.     6       Q. Okay. Do you know where she worked
7 All I understood is 50-50, that's all.             7 physically when she was employed by Northstar?
8       Q. Okay. And I believe you testified you     8       A. Myself, no, but every time I needed
9 heard Mr. Ali mention this more than once?         9 something, she would say: I don't have the
10      A. More than once, and Hani more than        10 computer, or: When I get the computer, I'll
11 once as well, yes.                                11 send you the information. I don't know if she
12      Q. Okay. Do you know where Hani Farag        12 was working from home or from the office, I
13 got that information?                             13 don't know, okay.
14     A. No idea.                                   14      Q. Okay. Do you know where Northstar
15      Q. Okay.                                     15 USA's office was located?
16     A. I believe that discussion with a           16      A. It was located in McLean, Virginia,
17 senior - with Reno Alberto that came up. I did    17 okay?
18 not hear it from Reno, I heard it from other      18      Q. Okay. Do you know where Ms. Holcombe
19 guys, yes.                                        19 was living?
20      Q. Okay. Did Mr. Ali ever say he had         20      A. She was working in - she was living in
21 seen a document that reflected that agreement?    21 New York, I believe.
22     A. No.                                        22      Q. Okay. And where did you get that
23     Q. How about Hani, did he ever say            23 information?
24 anything like that?                               24      A. I know that she worked - she lived in
25     A. No, I don't think so.                      25 New York, I know that, because she was
                                                75                                                   77
1       Q. Okay. And you've testified already       1 submitting a train ticket with her expenses,
2 about an individual named Hillary Holcombe,       2 going to New York, coming back. So, on a
3 correct?                                          3 weekly basis, I could see that, there was train
4       A. Yes.                                     4 tickets. But, you know, I mean, it's a good
5       Q. Do you know if she ever went by the      5 indication that she was living in New York.
6 name Alexa?                                       6       Q. Okay. And you say "train", would that
7       A. Yes.                                     7 be Amtrak?
8       Q. Okay. Do you recall when she first       8       A. Amtrak, exactly.
9 began working as Mr. Alberto's assistant?         9       Q. Okay. And did you say she would do
10      A. Okay, I will go back. She started        10 this on a weekly basis?
11 when her aunt started working with us, because 11        A. Yes.
12 her aunt needed an assistant, and she was        12      Q. So, was she being compensated by
13 coming and working part time at that time to     13 Northstar for these travel expenses between New
14 helping her aunt. And she was making about $14 14 York and Virginia?
15 an hour, okay.                                   15      A. We are paying, yes, signed by Reno,
16         Subsequently, when her aunt decided      16 approved by Reno, okay?
17 that she's going to get married at the end of    17      Q. Okay. Was she submitting any expenses
18 the year, they sort of like - I think            18 for an apartment or anything in Virginia?
19 September, October of 2016 - they hired her so 19        A. No.
20 she could take over from her aunt and her        20      Q. Okay.
21 salary was increased - I think, if I'm not       21      A. No.
22 mistaken, she was making $7,500 per month,       22      Q. So, do you have any information on -
23 okay, as a contractor, not as a full - a         23 well, strike that.
24 Northstar USA employee. And she was given a 24               What was your understanding about how
25 contract in January 2017 to be a full-time       25 she was commuting? Was she spending a week at
                                         DENISE TURCOT S.O./OCR
1:18cv191-TSE-JFA                                                                     MARWANAGHA
October 12, 2018                                                         Direct Examination by Mr. Sreit

                                                78                                                  80
1 a time in Virginia and then going back to New      1       Q. Okay. Did anyone else at Northstar
2 York?                                              2 ever express an opinion to you about the
3       A. No idea.                                  3 quality of her work?
4       Q. Okay.                                     4       A. Well, I know certain people that would
5       A. I have no idea, but I'll tell you that    5 write her e-mails, she would not respond. And
6 very often, not very often, it happened once or    6 she's very hard to reach, okay. I heard - I
7 twice, that Mr. Farag went to the office and       7 did not speak to Mr. Terry Key, he expressed
8 never saw her there, okay?                         8 his opinion that she is not responding to his
9       Q. The Virginia office?                      9 e-mail, okay?
10      A. Virginia office, yes.                     10          But I am the guy that dealt with her
11      Q. Okay.                                     11 more because - more than anybody else because
12      A. I never travelled to the Virginia         12 of the nature of the things that I had to deal
13 office, never travelled to the U.S. on a          13 with her, because invoices, using credit cards,
14 business trip, but I know from my discussion      14 use debit cards, the petty cash, and all the
15 with Hani that this is what happened. He went     15 other information that I had to, you know, show
16 a few times to the office, but she was never      16 her how.
17 there.                                            17      Q. Okay. Let's see. We'll mark this as
18      Q. And was Mr. Alberto typically working     18 2.
19 in the Virginia office?                           19          All right, Mr. Agha, I'm showing you
20      A. Yes.                                      20 now a document that's been marked for
21      Q. Okay. During the time that you and        21 identification as Exhibit number 2. Just take
22 Ms. Holcombe, Alexa Holcombe, both worked for     22 a second and look at Exhibit 2 and I'll ask you
23 Northstar, did you form any opinion of the        23 a few questions about it.
24 quality of her work?                              24      A. Yes.
25      BY MR. DEITCH:                               25      Q. Have you ever seen Exhibit 2 before?
                                               79                                                   81
1           Objection to form.                 1       A. Yes.
2        BY THE WITNESS:                       2        Q. What do you recognize Exhibit 2 to be?
3           From the first day. Not first day, 3       A. Well, this is just that I requested a
4 from the first time that she sent me the first
                                               4 few information from her and again, you know,
5 report.                                      5 she comes up with that excuse there.
6        BY MR. STREIT:                        6        Q. Okay, well, I'll represent that
7        Q. What was your opinion of her work? 7 Exhibit 2 appears to be a string of e-mails
8        A. First of all, I don't think she had8 between you and --
9 the experience. I talked at that time to Reno9       A. Yes.
10 because they came to Abu Dhabi, so, I could go
                                               10      Q. --Alexa Holcombe; do you agree with
11 through the process with her, and I showed her
                                               11 that?
12 everything. And she took a note and supposed12      A. Yes.
13 to follow these notes in order for future   13      Q. And dated - looks like each of these -
14 reporting and, you know, submission of the  14 well, the earliest at the bottom - you know,
15 expenses.                                   15 with e-mail chains you have to look at the
16          And at that time, Reno told me: She's
                                               16 bottom --
17 just new, okay, bear with her. I says: No, I17      A. Yes, yes, yes.
18 have no issue, I will, you know, teach her, 18      Q. -- and then work your way up. Looks
19 I've done all that all my life.             19 like the earliest e-mail is from you to her
20          But after that, she came and she took
                                               20 dated January 9, 2017.
                                               21
21 all the information, but I found that she is -      A. Right, yes.
22 she cannot - I don't think she ever done, in my
                                               22      Q. And you're saying:
23 opinion, office work, okay, because she didn't
                                               23          "Good morning, Alexa.
24 know how to do it. Even simple things she   24          Please find attached
25 would not do it.                            25         Terry's expense report for
                                    DENISE TURCOT S.O./OCR                                    MA)ON
1: 18cv191-TSE-JFA                                                                      MARWANAGHA
October 12, 2018                                                           Direct Examination by Mr. Sreit

                                                 82                                                      84
  1           Reno's approval."                       1       A. All the time in writing, all the time,
  2       A. Yes.                                     2 never on the telephone, I think, all the time
  3       Q. Okay. And then you move on up, then      3 in e-mails.
  4 there's an e-mail from you to her dated January   4       Q. Okay. All right, Mr. Agha, I'm
  5 24th, 2017.                                       5 showing you now some documents that have been
  6       A. Yes.                                     6 marked for identification as Exhibit number 3.
  7       Q. You say again:                           7 If you'll take a moment and glance at these,
  8           « Sent to you on January                8 I'll ask you a few questions about them as
  9           9th, still did not get the              9 well.
  10         signed expense back. »                   10      A. Yes.
  11 Do you see that?                                 11      Q. Have you ever seen Exhibit 3 before?
  12      A. Yes, absolutely.                         12      A. Yes, sir.
  13      Q. Okay. And then, up at the top, she e-    13      Q. What do you recognize Exhibit 3 to be?
  14 mails you on January 24th, says:                 14      A. Well, it's some communication between
  15          « Hi, Marwan. Reno and I                15 Alexa regarding statements and invoices that I
  16         are meeting today to ensure              16 requested.
  17         we get everything you've                 17      Q. Okay, so, another e-mail chain between
  18         requested. »                             18 you and Ms. Holcombe, is that right?
  19 Okay. So, explain the context of this e-mail,    19      A. Yes. Yes.
  20 if you can, what was going on?                   20      Q. Okay. And I'll represent that at
. 21      A. Well, it is just simple. Usually         21 least one of these e-mails appears to reference
  22 whenever senior management submits expense       22 an attachment that is not included in Exhibit
  23 report, I take the liberty of sending it to      23 3 and there's no reason for that other than I
  24 Reno to get approved, because anybody submits    24 don't think we were able to link, up to our own
  25 expense. The superior of that individual has     25 satisfaction, what that attachment might have
                                                83                                                      85
1 to approve it.                                      1 been.
2           So, Terry submitted an expense report     2           But if you could explain to me the
3 and I sent it to her, okay? And then, all that      3 context of this e-mail chain between you and
4 she has to do, print it, give it to her boss,       4 Ms. Holcombe, what were you talking about here?
5 Reno, Reno signs it and she faxes it back. And      5       A. Okay. Usually she gets the - we talk
6 that, as you could see, from the 9th to the 24th    6 about the statement, the bank statement - she
7 I didn't receive it.                                7 gets the copy statement and then she sends it
8           This shows you the - and this is not,     8 to me.
9 I mean, this is not - this is one thing only.       9           And I knew she wasn't able to make a
10 And my time became, since she started, is just     10 reconciliation. I had a spreadsheet, okay,
11 really writing e-mails to her, you know, on the    11 done for her. And I take the statement, I
12 debit card, the credit card, this, that, how       12 write the supplier name, nature of expenses,
13 come you didn't send this, you know. And this      13 and I put them, travel, meal, entertainment,
14 is simple things, just print it.                   14 whatever expenses, okay, what's the category of
15          And that shows you that she wasn't in     15 expenses, and I'll send it to her.
16 the office. If she was in the office, she          16         All that she has to do, to attach copy
17 would have print it and give it to Reno and        17 of the invoices, get it approved by Reno, and
18 he'll send it back, okay? But it shows that        18 send it to me. Everything is done for her.
19 she did not - she wasn't in the office at that     19         Yet, it would take longer time than -
20 time. Whether she was in New York, or God          20 all what I need from her is just to attach copy
21 knows where, but it shows that she wasn't in       21 of the invoices and send it back to me, and it
22 Virginia office.                                   22 would take forever.
23      Q. Okay.- How did you normally                23      Q. When you say "forever", can you can
24 communicate with Alexa Holcombe, was it bye-       24 give me an idea of how long we're talking
25 mail?                                              25 about?
                                     DENISE TURCOT S.O./OCR
1:18cv191-TSE-JFA                                                                         MARWANAGHA
October 12, 2018                                                             Direct Examination by Mr. Sreit

                                                   86                                                     88
1        A. I mean, from the first - if you look        1 prepared everything for her, all that she needs
2 at the first e-mail, I put from January 9 to          2 to do these simple things, but again,
3 January 24, okay. And, so, you know, sometimes        3 unfortunately, she wasn't up to the job.
4 I request it in one of the e-mails as well a          4       Q. Let's just start with the basics. Is
5 copy of the invoice from Carr, because they get       5 it fair to say that Exhibit 4 is another e-mail
6 the copy of - Carr is a company that we lease         6 chain between you and Alexa Holcombe?
7 the office from in Virginia. If I don't get           7       A. Yes, sir.
8 the invoice, I cannot pay it, because it's not        8       Q. I will represent that some of the e-
9 a fixed amount, they're all, you know, variable       9 mails shown in Exhibit 4 appear to be also
10 amounts in the invoice.                              10 between you and Mr. Ali, at least --
11          And then, if I don't receive a copy         11      A. Yes.
12 and if I don't pay it, then they charge it, you      12      Q. -- and/or between Ms. Holcombe and
13 know. And then, they went to Reno. I told            13 Mr. Ali.
14 him: How can they get paid? So, he came back         14      A. Yes.
15 to me and says: How come you didn't pay this?        15      Q. Do you agree with that?
16 I says: I didn't get the invoice. Okay?              16      A. Yes.
17          And I requested that they should send       17      Q. Okay. And can you give me the context
18 it direct to me and I'll, you know, I'll get a       18 of the communications shown in Exhibit 4?
19 process, send the payment, but it never done,        19      A. This is again, you know, because I've
20 anyway, so - but this is Alexa, okay?                20 requested a few things from her, and as usual,
21          I did not really have the - I didn't        21 she comes back and she says: When I have the
22 know - I could not convince her or at least          22 time. Okay, request for an invoice, for
23 teach her how she should respond to me or how        23 example, from Carr Workplace, and she sent me
24 to put her things. She wasn't up to the job,         24 the wrong one. I told her: I want this one.
25 she wasn't really competent enough to do the         25 But then, you know, just again, it's just
                                                  87                                                 89
1 job.                                            1   excuses   and apologies    and - she did not
2       Q. Did you have a similar problem with    2 understand what we're going through, okay, and
3 any of Mr. Alberto's previous assistants?       3 we spent lots of time on that.
4       A. No.                                    4           I mean, this is only part of what you
5       Q. Okay.                                  5 see here, but there are many things that we had
6       A. No. I'm just wondering where you're    6 to deal with. Unfortunately, the boss liked
7 getting these e-mails from.                     7 her and he kept her, you know, and then - we
8       Q. It's magic. All right, Mr. Agha,       8 couldn't do anything. We couldn't do anything
9 we're going you now a document that's been      9 from our side.
10 marked for identification as Exhibit number 4. 10      Q. Did you ever express to Mr. Alberto
11 Please take a moment to look at Exhibit 4 and  11 your view that she was not up to the job?
12 then I'll ask you a few questions about it.    12      A. At the beginning yes, but he says:
13      A. You're reminding me of a good time.    13 Bear with her, she is new. But very often,
14 Yes, okay.                                     14 when even asked questions, he would defend her,
15      Q. Okay. Have you ever seen Exhibit 4     15 okay? At one point in time he said, "We're not
16 before?                                        16 going to send you these petty expenses, okay?
17      A. Yes, I did.                            17 You don't need any support for the petty
18      Q. What do you recognize Exhibit 4 to be? 18 expenses." Small things like to him is
19      A. Again, so many things I requested from 19 negligent, okay, but to me it's important. For
20 her - and from her apology and delay and delay 20 me, to do my job, I have to follow the policy
21 and delay, you know.                           21 and the process of the company. If I'm not
22      Q. Right.                                 22 doing that, then I'm not doing my job. And
23      A. Requesting for statements, requesting  23 that's why I raised the question.
24 for, you know, copy of the reports, debit and  24          For example, one thing, and I tell you
25 credit card reports, and - and as I said, I    25 this is about Ali, I had - they submitted once
                                      DENISE TURCOT S.O./OCR
1:18cv191-TSE-JFA                                                                       MARWANAGHA
October 12, 2018                                                           Direct Examination by Mr. Sreit
                                                 90                                                     92
 1 an invoice, a gift for a baby shower, okay?        1        A. Well, I haven't read the whole thing,
2 And I said, "This is not a business expense. "      2 but I could tell you there's certain things I
3 And I told Ali, "Come on, do something." He         3 sent her by FedEx, but she claimed she never
4 says, "Well, he's the boss, we're not going to      4 received it. And certain things that I have
5 ask him." I says, "It doesn't matter." And I        5 asked for something and she's asking - okay,
6 went and I sent him an e-mail to Reno, I told       6 again, here, debit card, petty cash and credit
7 him, "This constitutes a personal expense, not      7 card. That is the same thing. It's the same
8 a business expense. You want to give somebody       8 story always going back and forth, the same
9 a gift, you want to give somebody a gift, you       9 issue, month after month, month after month.
10 give it from your pocket." And he says, "Okay,     10       Q. Next one. Okay, Mr. Agha, I'm showing
11 deduct it from my expense report." I deduct        11 you now a document that's been marked for
12 the amount. But if I didn't ask - if I             12 identification as Exhibit number 6.
13 listened to Ali, that amount would be buried in    13       A. Yes.
14 the expenses, okay?                                14       Q. And I think you know the process by
15          That's the support I'm getting from my    15 now. Please take a moment and look at that and
16 boss, this is what I'm trying to tell you.         16 I'll ask you a couple of questions.
17      Q. Okay. In your previous work                17       A. Yes.
18 experience, had a chief executive officer ever     18       Q. Have you ever seen Exhibit 6 before?
19 told you before just, you know: Don't worry        19       A. Yes, I did, I did.
20 about support for an expense.                      20       Q. What do you recognize Exhibit 6 to be?
21      A. No way.                                    21       A. Well, here, I'm explaining to her
22      BY MR. DEITCH:                                22 what's requirement really that she has to do on
23          Objection to form.                        23 a monthly basis for the Finance department.
24      BY THE WITNESS:                               24       Q. Okay, so, in other words, another
25      A. No way. No, not in the professional        25 string of e-mails between you and Ms. Holcombe?
                                                  91                                                   93
 1 world, no way.                                    1       A. Yes.
2        BY MR. STREIT:                              2       Q. Okay.
3        Q. Okay, so, in other words, that had       3       A. And, sorry, if you look at the bottom
4 never happened to you before?                      4 here, I have populated the report for December.
5        A. Never happened before.                   5 So, what I'm trying to say here is: I filled up
6        Q. Okay. All right. Okay, Mr. Agha, I'm     6 the spreadsheet for you. All what you need is
7 showing you now a document that's been marked 7 to attach the invoices and get it signed and
8 for identification as Exhibit number 5. Please     8 send it back, that's all. So, she doesn't need
9 take a moment and look at Exhibit 5 and then       9 to do any work, okay?
10 I'll ask you a few questions.                     10      Q. Okay. And sitting here today, do you
11       A. Okay.                                    11 recall if she did that?
12       Q. Have you ever seen Exhibit 5 before?     12     A. Not really.
13       A. I did.                                   13      Q. Okay.
14       Q. What do you recognize Exhibit 5 to be? 14       A. Not really. Now, I should be fair, I
15       A. Again, it's going back and forth         15 mean, she did to a certain extent. After
16 between me and Alexa concerning certain items. 16 requesting once and twice and three times,
17 It could be one of the rent, or it could be       17 sometimes I got - and very often missing
18 expenses, it could be re statements. Yes.         18 invoices.
19       Q. Okay, so, another chain of e-            19     Q. I'm now showing you a document that's
20 mails between you and Ms. Holcombe?               20 been marked for identification as Exhibit
21       A. Exactly, chain of e-mails, exactly,      21 number 7. If you would have a look at that.
22 yes.                                              22     A. Okay.
23       Q. Okay. And can you give me the            23     Q. Have you ever seen Exhibit 7 before?
24 particular context of your communications with    24     A Yes.
25 Ms. Holcombe here?                                25     Q. What do you recognize Exhibit 7 to be?
                                         DENISE TURCOT S.O./OCR
1:18cv191-TSE-JFA                                                                       MARWANAGHA
October 12, 2018                                                           Direct Examination by Mr. Sreit

                                                 94                                                   96
1       A. Here I'm requesting again some             1      Q. Okay. All right, so, this is the
2 information from her, and again an excuse that      2 statement that you were requesting a purchasing
3 she just came back from Egypt and she will send     3 report on --
4 it to me tomorrow or the day after.                 4       A. Yes.
5       Q. Okay. Do you have any recollection         5       Q. -- in Exhibit 7. All right. Thank
6 about this trip to Egypt that she mentions?         6 you.
7       A. Yes.                                       7       A. There are two here.
8       Q. Was that for work?                         8       Q. Oh! great, I was wondering if I had --
9       A. Yes.                                       9            Okay, just take a moment and look at
10      Q. Do you know what was going on in           10 Exhibit number 9 in front of you. Have you
11 Egypt?                                             11 ever seen Exhibit 9 before?
12      A. Yes, they were trying to negotiate a       12      A. I think I did.
13 deal with the Egyptian government for the          13      Q. What do you recognize Exhibit 9 to be?
14 purchase of aircraft from Northstar Aviation.      14      A. Okay, I think she submitted a report
15      Q. Okay. And do you know why she was          15 for month of December here, what she says $200
16 there, was she there with Mr. Alberto?             16 Orlando to New York, 200 before taxes, with no
17     A. Well, she was his assistant and he          17 support, nothing. And I requested some backup
18 takes her, I think she - her title wasn't          18 for that.
19 assistant, but she - he took her with her on       19      Q. Okay, so, this is yet another string
20 any trip that, you know - he gave her the title    20 of e-mails --
21 maybe to justify the salary, but she was his       21      A. Yes. Yes.
22 assistant really.                                  22      Q. -- between you and Ms. Holcombe
23     Q. Okay. Okay. All right, Mr. Agha, I'm        23 talking about expense reports generally?
24 showing you a document that's been marked for      24      A. Yes.
25 identification as Exhibit number 8.                25      Q. Okay. In the e-mail at the top, on
                                                 95                                                   97
1         A. Yes.                                     1 the first page of Exhibit 9, February 19, 2017
2         Q. Have you - or take a moment and look     2 from Ms. Holcombe to you, do you see that? She
3 at Exhibit 8.                                       3 says:
4         A. Yes.                                     4          « Hi, Marwan. I will be in
5         Q. And have you ever seen Exhibit 8         5          Abu Dhabi March 6th to 9th
6 before?                                             6          and would love to schedule
7         A. I think so, I think I did, yes.          7          some time with you. »
8         Q. And what do you recognize Exhibit 8 to   8 Do you see that?
9 be?                                                 9       A. Yes, yes.
10        A. That would be a credit card statement    10      Q. Do you recall whether she visited Abu
11 from Wells Fargo.                                  11 Dhabi?
12        Q. Okay. And looking today at Exhibit 8     12      A. Yes, she did, she did, and I sat down
13 - I'll have you look back for a moment at          13 with her and we went through the process again.
14 Exhibit 7, simply because - if you have Exhibit    14      Q. Okay.
15 7 there --                                         15      A. Yes.
16        A. Yes.                                     16      Q. And did she take any notes or
17        Q. -- your February 14, 2017 e-mail to      17 anything --
18 Ms. Holcombe showed in Exhibit 7 --                18      A. She did.
19        A. Yes.                                     19      Q. Okay.
20        Q. -- references a Wells Fargo bank         20      A. Yes. But again, went back and same
21 statement that says for the month of January.      21 thing, as you could see from the e-mails going
22        A. Yes.                                     22 back and forth.
23        Q. Do you know if Exhibit 8 is the          23      Q. Okay, but you did in fact have that
24 statement you were talking about there?            24 meeting with her?
25        A. Yes. Yes.                                25     A. Yes.
                                     DENISE TURCOT S.O./OCR
1:18cv191-TSE-JFA                                                                         MARWANAGHA
October 12, 2018                                                             Direct Examination by Mr. Sreit
                                                   98                                                     100
1       Q. Okay.                                        1        Q. Okay, great. And do you know who
2       A. This is the sheet that I would say I         2 generated these --
3 would populate, this --                               3        A. I used to do that for her.
4       Q. Oh! okay, we'll - let's get --               4        Q. So, you generated what's shown in
5       A. Okay, okay, sorry, okay.                     5 Exhibit 10?
6       Q. All right. Okay, we've marked another        6        A. Yes, exactly.
7 exhibit, this one is marked for identification        7        Q. Okay. And what was the purpose of
8 as Exhibit number 10. And have you seen               8 these tables that you generated?
9 Exhibit 10 before?                                    9        A. Because I know if I send - if I ask
10      A. Yes.                                         10 her to do that from her - from the copy of the
11      Q. What do you recognize Exhibit 10 to          11 debit card statement, she will not be able.
12 be?                                                  12 So, I'm making her life easy by populating that
13      A. Well, this is debit card transaction         13 form and sending it to her.
14 for the month of December. I think December,         14       Q. Okay. When you say she would not be
15 January, February, all the other months. And         15 able to do it, what do you mean?
16 what I'll do is I'll just populate that sheet -      16       A. Because usually she doesn't know how
17 -                                                    17 to do formulas, the formula is not matching and
18      Q. Okay, let's break this up so that            18 so on, and, you know. By doing that for her,
19 everything is clear.                                 19 all that I am doing is really just - it would
20      A. Yes, sure.                                   20 take me maybe 10 minutes to do, it will take
21      Q. All right, so, Exhibit 10 is a printed       21 her maybe hours to do. I'm making her life
22 copy of what exactly?                                22 easy so it could be - makes my life easier as
23      A. In this case, this is the debit card,        23well.
24 the first sheet, for the month of December,          24       Q. What, if anything, did you use to
25 okay?                                                25 generate Exhibit 10, was it Microsoft Excel?
                                                 99                                                  101
1         Q. Okay.                                  1       A. Excel, yes. Excel.
2        A. This is the transactions, all the       2       Q. Excel?
3 purchases they made on debit card for the month 3         A. Yes. Very simple.
4 of December for that particular sheet.            4       Q. Okay.
5        Q. Okay, the Northstar USA debit card?     5       A. Yes.
6        A. Yes. Yes.                               6       Q. All right, I'm showing you now a
7        Q. Okay. And then, as you flip through     7 document which is marked for identification as
8 Exhibit number 10, you go from a couple of        8 Exhibit number 11.
9 pages that are, you know, they're laid out        9      A. Yes.
10 horizontally --                                  10      Q. Have you ever seen Exhibit 11 before?
11       A. Yes.                                    11     A. Yes.
12       Q. -- and then you get to a page that      12      Q. What do you recognize Exhibit 11 to
13 begins like that, which is more of a vertical    13 be?
14 orientation?                                     14     A. This is the credit card statement for
15       A. Yes.                                    15 the month of March.
16       Q. Do you see that?                        16      Q. Okay. If you glance back at Exhibit
17       A. Yes.                                    17 number 9, which you should still have in front
18       Q. Is there any difference in terms of     18 of you? Exhibit 9.
19 what is represented between these horizontal     19     A. Okay.
20 tables --                                        20     Q. And on the first page of Exhibit 9, if
21       A. No.                                     21 you look down, there's what appears to be an e-
22       Q. -- and to the vertical?                 22 mail from you to Ms. Holcombe dated February
23       A. They're all the same thing, except      2319,2017.
24 it's the printing that was done that way,        24     A. Yes.
25 that's all.                                      25     Q. Subject says "Re: bank statement".
                                        DENISE TURCOT S.O./OCR
1:18cv191-TSE-JFA                                                                   MARWANAGHA
October 12, 2018                                                       Direct Examination by Mr. Sreit

                                             102                                                 104
1       A. Yes.                                    1       BY MR. DEITCH:
2       Q. And then, in the body of that e-mail    2          Can we go off the record for just a
3 there's reference to - oh! I'm sorry, I don't    3 sec?
4 see that now - but the subject line is headed    4          OFF-THE-RECORD DISCUSSION
5 "Bank statement". Do you know whether Exhibit    5       BY MR. STREIT:
6 11 is the bank statement referenced in Exhibit   6       Q. Okay, we're showing you now a document
7 9?                                               7 marked for identification as Exhibit number 13.
8      A. This is - no, this is - actually it's    8       A. Yes.
9 a credit card statement.                         9       Q. If you would take a moment and look at
10     Q. Okay.                                    10 that. Have you ever seen Exhibit 13?
11     A. Credit card statement.                   11      A. Yes.
12     Q. Okay, so, Exhibit 11 is a credit card    12      Q. What do you recognize Exhibit 13 to
13 statement?                                      13 be?
14     A. Yes.                                     14      A. It's a credit card statement from
15     Q. All right. But it is also from Wells     15 Wells Fargo.
16 Fargo?                                          16      Q. So, this is another statement for
17     A. Yes, it is from Wells Fargo.             17 Northstar USA's credit card account?
18     Q. Okay. And this would be the Northstar    18      A. Yes.
19 USA credit card account, correct?               19      Q. Okay. And this one I believe is
20     A. Yes.                                     20 actually the March 24 to February - or rather
21     Q. Okay. All right.                         21 April 26, is that right?
22     A. And as you could see, very often we      22      A. Yes.
23 don't get it on time, okay? What will happen,   23      Q. Okay. And did you typically receive
24 there is penalty imposed.                       24 copies of these credit card statements each
25     Q. I'm sorry?                               25 month?
                                             103                                                 105
1      A. There will be interest imposed if you    1        A. Yes, after usually the month end,
2 don't receive it and pay it on time.             2 they're supposed to send me a copy, okay? And
3      Q. Got it.                                  3 what we will do is we will pay the balance by
4      A. Okay?                                    4 cheque, okay? But if we don't get it on time,
5      Q. All right. I'm now showing you a         5 then there is finance charges imposed on the -
6 document that's marked for identification as     6 okay, in this case, as you see, there's $197
7 Exhibit number 12.                               7 finance charges.
8      A. Yes.                                     8        Q. Okay.
9      Q. Have you ever seen Exhibit 12?           9        A. And that tells you who we're dealing
10     A. Yes.                                     10 with again, you know. And that'c-: where I base
11     Q. What do you recognize Exhibit 12 to      11 my statement that she's very, you know, she's
12 be?                                             12 not up to the job.
13     A. That would be again a business card -    13       Q. Okay. So, if I understand your
14 Visa business card. Credit card statement.      14 testimony, Northstar USA was incurring finance
15     Q. Okay, a statement on the Northstar       15 charges whenever there was delay getting copies
16 credit card account, is that right?             16 of these bank card statements to you?
17     A. That's the same thing as the one we      17       A. To us, exactly.
18 had before.                                     18       Q. Okay. Let me check something first.
19     Q. Are they identical?                      19 Okay. All right, we're now showing you a
20     A. Yes, identical.                          20 document that's been marked for identification
21     Q. I apologize, they are identical. That    21 as Exhibit number 14.
22 is my mistake.                                  22      A. Yes.
23     A. Do you want this back?                   23       Q. If you would take a moment and look at
24     Q. No, you keep those in front of you.      24 that.
25     A. Okay, it was processed.                  25      A. Yes.
                                   DENISE TURCOT S.O./OCR
